       Case 2:20-cv-00786-RB-GBW Document 13 Filed 10/15/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

HITOSHI OMBE,

              Plaintiff,

v.                                                                 No. 2:20-cv-00786-RB-GBW

GEORGE COOK, et al.,

              Defendants.

               MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff’s Response to Order to Show

Cause. (Doc. 9.)

       Mr. Ombe filed a Complaint 1 asserting claims pursuant to Title I of the Americans with

Disabilities Act “ADA), 42 U.S.C. § 1981(a), Title VII, and various state laws arising from

Plaintiff’s employment with Defendants “from April 2011 to October 2016.” 2 (Doc. 1 at 33 ¶ 1.)

       Mr. Ombe filed a motion regarding Judge assignment concurrently with his Complaint.

(See id. at 1–31 (demanding that this case not be assigned to the undersigned or to United States

Magistrate Judge Karen B. Molzen).) Mr. Ombe argues that the undersigned and Judge Molzen

did “not know the law” and did not understand or accommodate his autism disorder in his three

consolidated civil rights suits. See Ombe v. Martinez, No. 1:14-cv-00763-RB-KBM (“Ombe I”).

The Court denies Plaintiff’s motion regarding the assignment of Judges to this case because the




1
 Mr. Ombe filed his Complaint with several other documents. (See Doc. 1.) The Complaint may
be found in pages 32-71 of Document 1.

2
 Mr. Ombe previously filed a complaint asserting similar claims against these Defendants. See
Ombe v. Cook, No. 1:16-cv-01114-RB-LF (D.N.M.). The Court dismissed the case without
prejudice on November 20, 2017.
         Case 2:20-cv-00786-RB-GBW Document 13 Filed 10/15/20 Page 2 of 4




United States Court of Appeals for the Tenth Circuit affirmed the Court’s final judgment in in

Ombe I, stating that Mr. Ombe “is mistaken in believing that the district court was required to

disregard the legal rules that govern civil lawsuits in response to his cognitive and mental health

issues or his pro se status.” (See Ombe I, Doc. 206-1 at 7.)

         The Court notified Mr. Ombe that his federal-law claims in this case appear to be barred

by the statutes of limitations because he did not file this Complaint within the 90-day period for

Title VII and Title I of the ADA claims, or within the three-year period for Section 1981 claims.

(See Doc. 4.) The Court ordered Mr. Ombe to show cause why the Court should not dismiss the

federal-law claims as barred by the statutes of limitations or file an amended complaint. (See id.)

         Mr. Ombe subsequently filed a motion for clarification seeking: (i) clarification of what

the Court ordered; (ii) clarification of the deadline; and (iii) “How to coordinate with my state

case.” (Doc. 6.) The Court denies the motion for clarification as moot because Mr. Ombe

subsequently filed a Response to the Court’s Order to Show Cause, and his “state case” is not

before this Court. (Doc. 9.)

         In his Response to the Order to Show Cause, Plaintiff states “[t]he cause of delay of refiling

these claims is because I was suffering from severe mental illness with depression and anxiety and

lost my ability to do any kind [of] persuasive pleading.” (Id. at 3.) Plaintiff argues that the statutes

of limitations should be tolled “because of the circumstances created and of mental illness caused

by every relevant person including defendants, judges and lawyers during the past 10 years.” (Id.

at 5.)

         “To be entitled to equitable tolling, [a party] must show (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented

timely filing. Equitable tolling is only appropriate in ‘rare and exceptional circumstances.’” Del



                                                       2
       Case 2:20-cv-00786-RB-GBW Document 13 Filed 10/15/20 Page 3 of 4




Rantz v. Hartley, 577 F. Appx. 805, 809 (10th Cir. 2014) (quotations omitted). “[F]ederal courts

equitably toll the limitations period only when there is a severe or profound mental impairment,

such as that resulting in institutionalization or adjudged mental incompetence.” Id. at 810 (citations

omitted). The Tenth Circuit “has yet to apply equitable tolling on the basis of mental incapacity.”

Id. (quotation and citations omitted).

       The Court dismisses the federal law claims because Mr. Ombe has not shown that he is

entitled to equitable tolling of the statutes of limitations. While Mr. Ombe has stated that he has a

severe mental impairment, he has not shown that he was institutionalized or adjudged mentally

incompetent. Furthermore, his mental impairment was not so extraordinary as to prevent him from

actively prosecuting his other civil rights cases from August 2014 through February 2018,

appealing the final judgment, and filing a petition for writ of certiorari in May 2019. See Ombe I

       The Court, having dismissed all of the federal law claims, declines to exercise supplemental

jurisdiction over the state law claims and dismisses this case. See 28 U.S.C. § 1367(c)(3) (“district

courts may decline to exercise supplemental jurisdiction over a claim . . . if . . . the district court

has dismissed all claims over which it has original jurisdiction”).

       Because it is dismissing this case, the Court denies the motion for a hearing on autism

disability and the motion for service as moot.

       IT IS ORDERED that:

       (i)     Mr. Ombe’s Extraordinary Motion to Demand to Assign This Case to Competent

               Judge(s) and Lawyers Because of the Past Hellishly and Murderously Painful

               Experience (Doc. 1 at 1–31) is DENIED.

       (ii)    This case is DISMISSED. Mr. Ombe’s federal law claims are dismissed with

               prejudice and his state law claims are dismissed without prejudice.



                                                      3
Case 2:20-cv-00786-RB-GBW Document 13 Filed 10/15/20 Page 4 of 4




(iii)   The Motion to Request Clarification (Doc. 6) is DENIED as moot.

(iv)    The Motion to Request a Hearing Related to Autism Disabili[t]y (Doc. 7) is

        DENIED as moot.

(v)     The Motion to Request to Summon the Defendants by Section 1915(d) (Doc. 8) is

        DENIED as moot.




                                          ________________________________
                                          ROBERT C. BRACK
                                          SENIOR U.S. DISTRICT JUDGE




                                          4
